                 Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 1 of 7 PAGEID #: 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Ohio

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 2:21-mj-461
U.S. Postal Service Priority Mail Express parcel EJ 716                      )
 914 827 US addressed to "Davis Family, 2727 Tudor                           )
             Road, Columbus, OH 43209"                                       )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A

located in the             Southern               District of                    Ohio                  , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               
               u evidence of a crime;
               
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. Section 841(a)(1)               Possession with intent to distribute a controlled substance
        21 U.S.C. Section 843(b)                  Prohibited use of a communication facility (U.S. Mail)
        21 U.S.C. Section 846                     Conspiracy
          The application is based on these facts:
        See Attachment C


          
          u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                 Dominic Francis, US Postal Service OIG Special Agent
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      Telephone                       (specify reliable electronic means).


Date:            July 8, 2021
                                                                                                       Judge’s signature

City and state: Columbus, OH                                                        Kimberly A Jolson, United States Magistrate Judge
                                                                                                     Printed name and title
      Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 2 of 7 PAGEID #: 2



                                             Attachment A
                                                                                                      July 8, 2021
U.S. Postal Service Priority Mail Express parcel EJ 716 914 827 US addressed to "Davis Family, 2727
Tudor Road, Columbus, OH 43209"
  Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 3 of 7 PAGEID #: 3



                                         Attachment B

1.) Any controlled substances which constitute evidence of violations of Title 21, United States
    Code, Sections 841(a)(1), 843(b), and 846.
2.) United States currency and/or drug proceeds
  Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 4 of 7 PAGEID #: 4




                                      Attachment C
                Affidavit in Support of Application for Search Warrant


1. I am a Special Agent for the U.S. Postal Service Office of Inspector General (USPS OIG)
   assigned to conduct general investigations of USPS employees and the abuse of U.S.
   Mail. I have been a USPS OIG Special Agent since 2019. During this time, I have been
   assigned to conduct investigations of narcotics and internal mail theft, investigating the
   mailing of illegal narcotics, their proceeds, and the theft, rifling, destruction,
   mistreatment, willful delay, or tampering of U.S. Mail. I have training and experience in
   the enforcement of laws in the United States, including training on how to conduct drug
   related investigations, search and seizure laws, evidence handling and processing, drug
   identification and field testing. I am a graduate of the Criminal Investigator Training
   Program at the Federal Law Enforcement Training Center in Glynco, Georgia. I have a
   bachelor’s degree in Economics from The Ohio State University.

2. This Affidavit is made in support of a search warrant for the following property, namely a
   package associated with United States Postal Service (USPS) Priority Mail Express,
   USPS Tracking Number:
           a.      EJ 716 914 827 US

   as further described in Attachment A, which is incorporated herein by reference. The USPS
   parcel is hereinafter referred to as TARGET PARCEL. This affidavit is made in support
   of a warrant to search the TARGET PARCEL for evidence of a crime as well as
   contraband, fruits of a crime or other items illegally possessed in relation to the following
   offenses:

   a.      Possession with Intent to Distribute Controlled Substances, in violation of Title 21,
           United States Code § 841,

   b.      Use of a Communication Facility, in violation of Title 21, United States Code
           § 843(b), and

   c.      Conspiracy to Possess with Intent to Distribute Controlled Substances, in violation
           of Title 21, United States Code § 846.

   A list of the specific items to be seized from the TARGET PARCEL is attached hereto as
   Attachment B, and Attachment B is incorporated herein by reference.

3. Because this affidavit is submitted in support of the application of the United States to
   search the parcel, it does not include every fact known concerning this investigation. I have
   set forth facts and circumstances that I have relied upon to establish probable cause to
   justify the issuance of a warrant to search the above-described parcel.

                                             1
  Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 5 of 7 PAGEID #: 5




4. Your Affiant has become aware through experience and training that drug traffickers
   frequently use Priority Mail Express and/or Priority Mail services offered by the USPS,
   to transport narcotics and other dangerous controlled substances as well as drug proceeds.
   Each of these mail services are favored for the transport of contraband, both controlled
   substances and drugs proceeds because they ensure quicker delivery than standard mail
   service. These priority services charge a higher fee but are particularly advantageous to
   drug traffickers because they are reliable and trackable. Notably, these services are not
   typically used for personal mailings but rather utilized by commercial businesses.
   Additionally, the higher fees charged by these mail services are usually paid by credit
   card or an established account and not in cash. As a result of investigations and
   successful controlled substance prosecutions where Priority Mail Express and/or Priority
   Mail were used, your Affiant has learned of certain characteristics indicative of other
   Priority Mail Express and/or Priority Mail items previously identified as containing
   narcotics or other dangerous controlled substances as well as drug proceeds. Some of
   these characteristics include, but are not necessarily limited to or used on every occasion
   - mail service fees paid in cash, parcel is dropped off at post office as compared to Click-
   N-Ship (USPS service which allows carrier pickup), handwritten label, false or non-
   existent return address, addressee is not known to receive mail at the listed delivery
   address, the package is heavily taped, the package is mailed from a known drug source
   location, labeling information contains misspellings, the label contains an illegible waiver
   signature, unusual odors emanating from the package, and the listed address is located in
   an area of known or suspected drug activity. The advantage of dropping off the package
   at the post office as well as paying in cash allows the actual shipper to remain anonymous
   and not provide a paper trail.

5. On July 8, 2021, your Affiant conducted a review of inbound postal packages and
   determined U.S. Postal Service Priority Mail Express parcel EJ 716 914 827 US
   (hereinafter TARGET PARCEL) was sent inbound from Los Angeles, California to
   2727 Tudor Road, Columbus, OH 43209. The TARGET PARCEL weighs approximately
   4 pounds 10 ounces. Upon reviewing the parcel’s description, your Affiant noted that it
   contained several suspicious indicators previously described.

6. The TARGET PARCEL cost $74.85 to ship to Columbus, Ohio. The parcel was taken
   into a post office and the postage was paid for at the retail counter in cash. Based upon
   training and experience, your Affiant knows that drug traffickers often have their
   packages brought into the post office to be paid for at a retail counter to avoid their
   address or a postal account being associated to the package containing narcotics.

7. Distinctly, all the seals on the package were covered with express mail tape. Based upon
   training and experience your Affiant knows that excessive use of tape to cover the outside
   of the box is a method of sealing the odors inside of the package.




                                             2
  Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 6 of 7 PAGEID #: 6




8. Your Affiant observed that the label on the TARGET PARCEL was handwritten and the
   addressee on the TARGET PARCEL was “Davis Family, 2727 Tudor Rd., Columbus,
   OH 43209.” The return address on the TARGET PARCEL was “Karl Rucker, 1224 N
   Formosa #5, W. Hollywood, CA 90046.”

9. According to law enforcement databases, investigators determined that the return address
   of 1224 North Formosa Avenue Apartment #5, West, Hollywood, CA 90046” is a real
   residential address. However, the name Karl Rucker is not associated with the residence.
   Also, no one by the last name of Rucker is associated with the residence. According to
   law enforcement databases, investigators determined that the destination address of 2727
   Tudor Road, Columbus, OH 43209 does have an individual associated with the address
   named Marc Jonathan Davis. Your Affiant knows through training and experience that
   drug traffickers will commonly use a portion of the real resident’s name on the package
   to avoid the postal service not delivering the package because the name does not match
   the address. However, the drug traffickers will only use a portion of the resident’s name
   to create some deniability as to the specific recipient if the contents were revealed. In
   this case, the destination name of “Davis Family” does not create accountability for one
   specific individual.

10. On July 8, 2021, your Affiant took custody of the TARGET PARCEL from the
    Columbus, Ohio Processing and Distribution Center. The TARGET PARCEL is
    currently located at a secure U.S. postal facility located in Columbus, Ohio.

11. Also, on July 8, 2021, your Affiant contacted Detective Jonathan Dillon, #1019, Franklin
    County Sheriff’s Office regarding the suspect parcel and to arrange for a narcotics canine
    to check the parcel. Detective Dillon is assigned to the Special Investigations Unit, K-9
    Unit, and is the handler for “Ivan,” a drug detection dog most recently certified through
    the State of Ohio by the Ohio Peace Officers Training Council for the detection of the
    odor of: Marijuana, Cocaine, “Crack” Cocaine, Heroin, Methamphetamines and their

                                            3
  Case: 2:21-mj-00461-KAJ Doc #: 1 Filed: 07/08/21 Page: 7 of 7 PAGEID #: 7




   derivatives. K-9 Ivan has had 200 hours of training at Shallow Creek K9 Training
   Facility, a training facility for police canines.

12. The TARGET PARCEL was placed in a lineup among other packages varying in size,
    and Ivan was allowed to search the entire area. The search was conducted at 850 Twin
    Rivers Drive in Columbus, Detective Dillon concluded that K-9 Ivan did alert positively
    to TARGET PARCEL. Based on that alert, Detective Dillon concluded that the odor of
    one of the drugs that K-9 Ivan is trained and certified to detect was present.

13. I know based on my training and experience that Los Angeles, California is a common
    originating area for controlled substances sent through the U.S. Mail with the central
    Ohio area being a common destination point for controlled substances sent through the
    U.S. Mail. I know based on training and experience that information listed herein
    identifies common characteristics of a U.S. Postal Service parcel which contains a
    controlled substance. Based upon my experience and training, this information, along
    with the parcel being mailed from a location of known drug activity and drug source
    location, being mailed to a location of known drug activity is indicative of the parcel
    containing narcotics

14. Based upon the information contained in this affidavit, your Affiant believes that there is
    probable cause to believe that the parcel described below will contain evidence and/or
    contraband, fruits of crime, or other items illegally possessed:
           a.      Priority Mail Express, USPS Tracking Number:
                   # EJ 716 914 827 US

   WHEREFORE, your Affiant respectfully requests that the Court issue a warrant,
   authorizing agents of the USPS-OIG, including but not limited to other law enforcement
   agents and technicians assisting in the above-described investigation, to open, view,
   photograph, and seize if necessary, the TARGET PARCEL and its contents.


                                                 Further, your Affiant sayet
                                                                       sayeth naught.
                                                 __________________________________
                                                 ______________________
                                                 Dominic Francis
                                                 Special Agent
                                                 U.S. Postal Service
                                                 Office of Inspector General
                                       8th
   Sworn and subscribed before me this ____day of July 2021.

   _________________________________
   KIMBERLY A. JOLSON
   UNITED STATES MAGISTRATE JUDGE

                                             4
